Citation Nr: 1607672	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Houston, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine condition. 

2. Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An undated SSA Inquiry indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The document (contained in the Virtual VA system) indicates a disability onset date of September 7, 2000.  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran should also be afforded a VA examination for his vertigo.  Private treatment records show complaints of dizziness and an assessment of vertigo.  The Veteran contends that his vertigo is related to an in-service accident and secondary to his service-connected hearing loss.  Service treatment records confirm that the Veteran was injured in an in-service accident.  To date, the Veteran has not been provided a VA examination or medical opinion addressing the etiology of his condition.  Thus, it is necessary to obtain an adequate VA examination and medical opinion on the etiology of the Veteran's vertigo, including whether his condition was caused or aggravated by his service-connected hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his vertigo. The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo, had its onset in service or is etiologically related to service, specifically addressing the reported in-service accident and the Veteran's lay assertions regarding dizziness following the in-service accident. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that Veteran's vertigo was caused or aggravated by the Veteran's service-connected hearing loss. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




